Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  “the check point image” in line 6 should read “the check point images”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Llyod Jones et al., (AU2002320676B2) hereafter Jones in view of Yi et al., (US20190205620) hereafter Yi.

1. Regarding claim 1, Jones discloses a computer program product (figs 1, 3, 7-9, page 4 line 5 through page 5 line 5, page 21 lines 7 through page 25 line 7 shows and discloses a computer program product comprising a non-transitory computer readable medium storing a program for processing images) comprising a non-transitory computer-readable storage medium storing 
an image-labeling module, configured to receive a plurality of check-point images, and classify the check-point images into a plurality of groups (figs 1, 3, 7-9, page 4 line 5 through page 5 line 5, page 21 lines 7 through page 25 line 7 shows and discloses receiving plurality of images 742 (i.e check point images) and classifying and defining (allocating/labeling) the images into plurality of groups (704, 706) meeting the above claim limitations); 
an image-classification module, configured to classify the check-point images in each group into a plurality of types to generate first structured data, wherein the first structured data comprises a first layer and a second layer, and the first layer indicates the groups in different statuses, the second layer is located within directories of the first layer, and the types in each group of the second layer indicate different components in a status corresponding to each group (figs 1, 3, 7-9, page 4 line 5 through page 5 line 5, page 21 lines 7 through page 25 line 7 shows and discloses receiving plurality of images 742 (i.e check point images) and classifying the images into plurality of groups (704, 706) to generate a plurality of types to generate first structured data (see fig 8) wherein the first structured data comprises a first layer and a second layer (fig 8 shows the first layer (between line 302 and 304) and second layer below line 304), and the first layer indicates the groups in different statuses (fig 8 shows groups 704 and 706 in different statuses), the second layer is located within directories of the first layer, and the types in each group of the second layer indicate different components in a status corresponding to each group (fig 8 shows the sub-image sets 718, 720, 722 and 724 (i.e second layer directories indicating different components in a status corresponding to each group) of the first layer (704, 706) meeting the above claim limitations). As seen above Jones discloses the image processing and classification system (first structured data as seen above for processing face images). Jones is silent and fails to disclose artificial image recognition program and an image-generating module, configured to balance a number of check-point images in each type of each group in the first structured data to generate second structured data, wherein the second structured data is used to train an Al model for image recognition.  
Yi discloses an image-generating module, configured to balance a number of check-point images (i.e the images) in each type of each group in the first structured data to generate second structured data, wherein the second structured data is used to train an Al model for image recognition (figs 1, 4 and paras 0001-0003, 0006, 0057 discloses the sets of loosely labelled images groups (i.e noisy and dirty corresponding to each group of the first structured data 116), and generating a high quality data (i.e generating the second structured data) from the raw data (i.e the corresponding first structured data) and perform data cleaning and balancing to generate cleaned and balanced data (i.e balancing of the number of images)  set 118 (i.e para 0006 discloses the high quality dataset can be subsequently used to train AI model and artificial image recognition (face recognition) program). Before the effective filing date of the invention was made, Jones and Yi are combinable because they are from the same field of endeavor and are analogous art of image processing. Also it would have been obvious to incorporate the balancing of the images for training the AI as taught by Yi in the system/product of Jones. The suggestion/motivation would be a high performance image (face) recognition system at para 0006.

2. Regarding claim 6, Jones and Yi disclose the computer program product as claimed in claim 1. Jones disclose further wherein the image- classification module classifies the check-point images in each group into the types to generate the first structured data according to similarities of the check-point images in each group (fig 8 shows the first structured data (images) in group 706 according to similarities (i.e line up face images meeting the claim limitations).  

3. Regarding claim 7, Jones and Yi disclose the computer program product as claimed in claim 6. Jones disclose further wherein in response to the similarity between each check-point image in each group and one or more reference images in a specific type being higher than a similarity threshold, the image-classification module classifies the check-point images in each group having similarities higher than the similarity threshold into the specific type (fig 8 shows the first structured data (images) in two groups 704 and 706 depending on the similarities (i.e single faces group similarities) and 706 (line up faces group similarities) images of the specific types obviously based on the grouping criterion (i.e similarity threshold) meeting the above claim limitations, examiner notes that the specifics of the threshold are not required by the current claim).  

4. Regarding claim 8, Jones and Yi disclose the computer program product as claimed in claim 6. Jones disclose further wherein the image- classification module sorts the similarity of each check-point image in each group corresponding to at least one of the types, and displays a sorting result on a user interface, wherein after the image-classification module has labeled the one or more check- point images in each group, the image-classification module moves the labeled one or more check-point images to corresponding sub-directories to be classified (fig 8 shows the groups of images according to the sub-directories (718-724) similarity and sorting obviously on the video display 814 as seen in fig 3 meeting the above claim limitations).  

5. Regarding claim 9, Jones and Yi disclose the computer program product as claimed in claim 6. Jones disclose further wherein each type in each group of the first structured data records corresponding serial numbers of the check- point images, which is output as a classification file by the image-classification module (fig 8 shows the classification file of the numbered images, examiner notes that the specifics of the serial numbers of the images and the file (page 8 lines 14-16 discloses the files) meeting the above claim limitations).  

6. Claim 14 is a corresponding method claim of claim 1. See the corresponding explanation of claim 1.

7. Claim 15 is a corresponding apparatus claim of claim 1. Jones shows the apparatus in figs 1, 3 and 7-9. 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Yi and in further view of Banno et al. (US20210166374) hereafter Banno.

8. Regarding claim 2, Jones and Yi disclose the computer program product as claimed in claim 1. Jones and Yi both disclose images and processing images. Jones and Yi however fails to disclose further comprising: an image-dividing module, configured to receive an object image of a device under test (DUT) from an automated-optical-inspection (AOI) apparatus, and divide the object image into the check-point images corresponding to a plurality of check points on the DUT.  
	Banno discloses an image-dividing module, configured to receive an object image of a device under test (DUT) from an automated-optical-inspection (AOI) apparatus, and divide the object image into the check-point images corresponding to a plurality of check points on the DUT (figs 1, 4 and paras 0006-0008 disclose an image-dividing module (the image is divided into segments), configured to receive an object image of a device under test (DUT) from an automated-optical-inspection (AOI) apparatus (figs 1, 4 shows the apparatus for object inspection using AOI apparatus (see fig 1 which shows the camera (obviously have optics) and the computer for processing images captured meeting the above claim limitations), and divide the object image into the check-point images corresponding to a plurality of check points on the DUT (the object device 12 image is divided into segments for labelling). Before the effective filing date of the invention was made, Jones, Yi and Banno are combinable because they are from the same filed of endeavor and are analogous art of image processing. Also it would be obvious to incorporate the teachings of image division on the object device as taught by Banno in the product/system of Jones and Yi. The suggestion/motivation would be a low cost, precise and highly accurate system/product at paras 0006-0008, 0011 and 0015.

9. Regarding claim 3, Jones, Yi and Banno disclose the computer program product as claimed in claim 2. Banno disclose further wherein the image- dividing module sets a search range on the object image, and sets one or more labeling ranges within the search range, and sets relative positions for different check points within each labeling range, wherein the image-dividing module searches the one or more labeling ranges within the search range, and divide the object image into the check-point image corresponding to each check point according to the relative position of each check point within the corresponding labeling range (figs 1, 4, 14a, 14b, 15 and paras 0006-0008, 0010-0019 discloses the labelling of the images (i.e labelling ranges) using the partially overlapped (relative position of the points) segments of the object meeting the above claim limitations).   

10. Regarding claim 4, Jones and Yi disclose the computer program product as claimed in claim 1. Jones and Yi both disclose receiving and processing the images (i.e checkpoint images). Examiner notes that Yi further discloses “noisy or dirty images” in para 0057. Jones and Yi however fails to further disclose wherein the check-point images are from an AOI apparatus, and the check-point images correspond to a plurality of check points of a DUT captured by the AOI apparatus.
	Banno disclose and shows wherein the check-point images are from an AOI apparatus, and the check-point images correspond to a plurality of check points of a DUT captured by the AOI apparatus (figs 1, 4, 14a-14b and 15 shows and disclose the check-point images are from an AOI apparatus, and the check-point images correspond to a plurality of check points of a DUT captured by the AOI apparatus). Before the effective filing date of the invention was made, Jones, Yi and Banno are combinable because they are from the same filed of endeavor and are analogous art of image processing. Also it would be obvious to incorporate the teachings of image division on the object device as taught by Banno in the product/system of Jones and Yi. The suggestion/motivation would be a low cost, precise and highly accurate system/product at paras 0006-0008, 0011 and 0015.

11. Regarding claim 5, Jones and Yi disclose the computer program product as claimed in claim 1. Jones and Yi discloses the images and the labelling the groups as seen above and in the disclosure and with respect to claim 1. Examiner also notes that Yi discloses “dirty” and “noisy” images (i.e defective images) in para 0057. Jones and Yi fails to further disclose wherein each group labeled by the image-labeling module 
	Banno discloses wherein each group labeled by the image-labeling module corresponds to a plurality of defective statuses and a pass status of a plurality of check points on a DUT (fig3 shows the OK (pass status) and (NG1 and NG2) i.e plurality of defective statuses meeting the above claim limitations). Before the effective filing date of the invention was made, Jones, Yi and Banno are combinable because they are from the same filed of endeavor and are analogous art of image processing. Also it would be obvious to incorporate the teachings of image division on the object device as taught by Banno in the product/system of Jones and Yi. The suggestion/motivation would be a low cost, precise and highly accurate system/product at paras 0006-0008, 0011 and 0015.	

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Yi and in further view of Vasisht et al., (US10140553) hereafter Vasisht.

12. Regarding claim 10, Jones and Yi disclose the computer program product as claimed in claim 1. Yi discloses the image generation module balancing the images as seen in claim 1. Jones and Yi however are silent and fails to disclose wherein the image- generating module sets a variation range of each of one or more image parameters, and the image-generating module randomly generates each image parameter from the variation range of each image parameter to perform image 
	Vasisht discloses wherein the image- generating module sets a variation range of each of one or more image parameters, and the image-generating module randomly generates each image parameter from the variation range of each image parameter to perform image processing on the check-point images to generate a plurality of simulated check-point images (figs 9, 13 discloses the images and the image parameter and create session object variable (i.e the simulated or variable image) meeting the above claim limitations). Before the effective filing date of the invention was made, Jones. Yi and Vasisht are combinable because they are from the same filed of endeavor and are analogous art of image processing. Also it would be obvious to incorporate the teachings of image variation parameter and creating variable (simulated) images as taught by Vasisht in the system/product of Jones and Yi. The suggestion/motivation would be a faster, improved and accurate system at col 5 lines 21-62. 

13. Regarding claim 11, Jones, Yi and Vasisht disclose the computer program product as claimed in claim 10. Vasisht discloses further wherein the one or more image parameters comprise brightness, contrast, and gamma of red pixels, green pixels, and blue pixels of the original check-point images, a rotation angle (fig 14 shows the images with rotation angles meeting the claim limitations), pixel offsets along the X-axis and Y-axis, sharpness, blurriness, and a scaling ratio.  

14. Regarding claim 12, Jones, Yi and Vasisht disclose the computer program product as claimed in claim 11. Vasisht disclose further wherein the image- generating module calculates a first simulated check-point image using an original check- point image and a set of specific image parameters, and displays the first simulated check-point image on the user interface (fig 14 shows the modified (simulated) images based on the set of specific image parameters (rotations) on the display (see fig 1) meeting the above claim limitations).  
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Examiner's Note: Examiner has cited figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner has also cited references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading (anticipatory/obvious) on the claims and claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669